Exhibit 10.1

 

ChaSerg Technology Sponsor LLC

533 Airport Blvd, Suite 400

Burlingame, CA 94010

 

January 26, 2020

 

ChaSerg Technology Acquisition Corp.

533 Airport Blvd, Suite 400

Burlingame, CA 94010

 

Attn:  Lloyd Carney, Chief Executive Officer

 

Re:Amended and Restated Sponsor Share Letter

 

Dear Lloyd:

 

Reference is hereby made to that certain Sponsor Share Letter, dated as of
November 13, 2019, by and between the Sponsor (as defined below) and Pubco (as
defined below) (the “Original Letter”) and to that certain Agreement and Plan of
Merger, dated as of November 13, 2019 (as it may be amended, the “Business
Combination Agreement”), by and among (i) ChaSerg Technology Acquisition Corp.
(the “Purchaser” or “Pubco”), (ii) CS Merger Sub 1, Inc., a California
corporation and a wholly-owned subsidiary of the Company, (iii) CS Merger Sub 2,
LLC, a Delaware limited liability company and a wholly-owned subsidiary of the
Company, (iv) Grid Dynamics International, Inc., a California corporation, and
(v) Automated Systems Holdings Limited, a company incorporated in Bermuda with
limited liability, solely in its capacity as representative of the
Securityholders (as defined in the Business Combination Agreement).  Any
capitalized term used but not defined herein will have the meanings ascribed
thereto in the Business Combination Agreement.

 

ChaSerg Technology Sponsor LLC, a Delaware limited liability company
(“Sponsor”), has agreed to amend and restate the Original Letter by entering
into this amended and restated letter agreement (this “Agreement”) with Cantor
Fitzgerald & Co (“Cantor” or “Underwriter”) relating to (i) 1,090,000 shares of
Class B common stock, par value $0.0001 per share (including shares of common
stock of the Purchaser into which such shares shall convert immediately prior to
the Closing, the “Common Stock”), of Purchaser in accordance with the Business
Combination Agreement, (“Founder Shares”) initially purchased by Sponsor in a
private placement prior to Purchaser’s initial public offering, which shares are
currently held by Sponsor and (ii) 110,000 shares of Class A common stock, par
value $0.001 per share (including shares of common stock of the Purchaser into
which such shares shall convert immediately prior to the Closing, the “Common
Stock”), of Purchaser in accordance with the Business Combination Agreement,
(“Underwriter Shares”) initially comprising the units that were purchased by
Underwriter in a private placement concurrent with Purchaser’s initial public
offering, which shares are currently held by the Underwriter.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned parties hereby agrees as follows:

 

1. Sponsor hereby agrees that, upon and subject to the Closing, it will not
sell, transfer or otherwise dispose of, or hypothecate or otherwise grant any
interest in or to, a total of 1,090,000 Founder Shares held by Sponsor (the
“Sponsor Earnout Shares”), unless, until and to the extent that a Release Event
(as defined in Section 4 of this Agreement) has occurred with respect to such
Sponsor Earnout Shares.  The share certificates representing the Sponsor Earnout
Shares shall contain a legend relating to transfer restrictions imposed by this
Agreement.  Such legend shall be removed upon the request of Sponsor following a
Release Event with respect to the applicable Sponsor Earnout Shares.

  

2. Underwriter hereby agrees that, upon and subject to the Closing, it will not
sell, transfer or otherwise dispose of, or hypothecate or otherwise grant any
interest in or to, a total of 110,000 Underwriter Shares held by Underwriter
(the “Underwriter Earnout Shares” and, together with the Sponsor Earnout Shares,
the “Earnout Shares”), unless, until and to the extent that a Release Event (as
defined in Section 4 of this Agreement) has occurred with respect to such
Underwriter Earnout Shares.  The share certificates representing the Underwriter
Earnout Shares shall contain a legend relating to transfer restrictions imposed
by this Agreement.  Such legend shall be removed upon the request of Underwriter
following a Release Event with respect to the applicable Underwriter Earnout
Shares.

 



 

 

 

3. Notwithstanding any other provisions of this Agreement, Sponsor and
Underwriter shall have full ownership rights to its respective Earnout Shares,
including the right to vote such shares and to receive dividends and
distributions thereon.

 

4. The Earnout Shares shall vest and no longer be subject to transfer
restrictions as follows (each, as applicable to the relevant Earnout Shares, a
“Release Event”):

 

  (a) 363,333 Sponsor Earnout Shares and 36,666 Underwriter Earnout Shares shall
vest and no longer be subject to  transfer restrictions in this Agreement if the
closing price of the Common Stock on the principal exchange on which such
securities are then listed or quoted shall have been at or above $12.00 (the
“First Price Threshold”) for twenty (20) trading days (which need not be
consecutive) over a thirty (30) trading day period at any time;

 

  (b) 363,333 Sponsor Earnout Shares and 36,667 Underwriter Earnout Shares shall
vest and no longer be subject to transfer restrictions in this Agreement if the
closing price of the Common Stock on the principal exchange on which such
securities are then listed or quoted shall have been at or above $13.50 (the
“Second Price Threshold”) for twenty (20) trading days (which need not be
consecutive) over a thirty (30) trading day period at any time;

 

  (c) 363,334 Sponsor Earnout Shares and 36,667 Underwriter Earnout Shares shall
vest and no longer be subject to transfer restrictions in this Agreement if the
closing price of the Common Stock on the principal exchange on which such
securities are then listed or quoted shall have been at or above $15.00 (the
“Third Price Threshold”) for twenty (20) trading days (which need not be
consecutive) over a thirty (30) trading day period at any time; and

 

  (d) all of the Earnout Shares shall vest and no longer be subject to transfer
restrictions in this Agreement upon, and effective immediately prior to, the
first of any of the following to occur:

 

  (i) if Pubco shall engage in a “going private” transaction pursuant to Rule
13e-3 under the Exchange Act of 1934, as amended (the “Exchange Act”), or
otherwise cease to be subject to reporting obligations under Sections 13 or
15(d) of the Exchange Act;

 

  (ii) If the Common Stock shall cease to be listed on a national securities
exchange;

 

  (iii) if Pubco is amalgamated, merged, consolidated or reorganized with or
into another Person (an “Acquiror”) and as a result of such amalgamation,
merger, consolidation or reorganization, fewer than 50.1% (whether by voting or
economic rights) of the outstanding equity securities or other capital interests
of the Acquiror or surviving or resulting entity is owned in the aggregate by
the shareholders of Pubco, directly or indirectly, immediately prior to such
amalgamation, merger, consolidation or reorganization, excluding from such
computation the interests of the Acquiror or any Affiliate of the Acquiror (the
“Pre-Transaction Pubco Equityholders”);

 



2

 

 

  (iv) If Pubco and/or its subsidiaries sell, assign, transfer or otherwise
dispose of (including by bulk reinsurance outside of the ordinary course of
business consistent with past practice), in one or a series of related
transactions, all or substantially all of the assets of Pubco and its
subsidiaries, taken as a whole, to an Acquiror, fewer than 50.1% (whether by
voting or economic rights) of the outstanding equity securities or other capital
interests of which, immediately following such sale, assignment or transfer, are
owned in the aggregate by the Pre-Transaction Pubco Equityholders; or

 

  (v) If a Schedule 13D or Schedule 13G report (or any successor schedules, form
or report), each as promulgated pursuant to the Exchange Act, is filed with the
SEC disclosing that any person or group (as the terms “person” and “group” are
used in Section 13(d) or Section 14(d) of the Exchange Act and the rules and
regulations promulgated thereunder) has become the beneficial owner (as the term
“beneficial owner” is defined in Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of a percentage of shares of the outstanding
Pubco Common Shares as shall be greater than the percentage of such shares that,
at the date of such filing, is held by any other person or group that held more
than 50% of the voting or economic power of Pubco immediately after the Closing.

 

    Each Price Threshold set forth in clauses (a) through (c) of Section 4 above
and the applicable number of Earnout Shares released for any Release Event shall
be subject to equitable adjustment for share splits, share dividends,
reorganizations, combinations, recapitalizations and similar transactions
affecting the Common Stock after the Closing.  Additionally, each such Price
Threshold shall be reduced by the amount of the aggregate cash or the fair
market value of any securities or other assets paid or payable by Pubco to the
holders of Common Stock, on a per share basis, as an extraordinary dividend or
distribution following the Closing; provided that the declaration and payment of
any such extraordinary dividend or distribution shall be subject to all
applicable Laws.  An “extraordinary dividend or distribution” means any dividend
or distribution other than a regularly-scheduled dividend or distribution.

 



5. Notwithstanding anything to the contrary herein, at or prior to the Closing,
each of Sponsor and Underwriter may transfer any Earnout Shares to any
third-party investor who provides equity or debt financing for the transactions
contemplated by the Business Combination Agreement without the consent of any
party hereto, and any Earnout Shares so transferred shall reduce the number of
Earnout Shares hereunder (with such reduction in Earnout Shares allocated pro
rata among each Release Event in clauses (a) through (c) of Section 4).  Unless
otherwise agreed in writing by Sponsor, Underwriter and the investor receiving
such shares, any such transferred Earnout Shares shall not be subject to the
terms and conditions of this Agreement (but shall continue to be subject to the
provisions of that certain Letter Agreement, dated as of October 4, 2018 by and
between the Sponsor, the Purchaser and its officers and directors (the “Insider
Letter”)).



 



6. Subject to Section 5 above, no party hereto may assign either this Agreement
or any of its rights, interests or obligations hereunder without the prior
written consent of the other parties; provided, that in the event that Sponsor
or Underwriter liquidates and distributes to its members or partners all
securities of Pubco that it owns in accordance with its organizational
documents, each of Sponsor or Underwriter may, without obtaining the consent of
any other party hereto, transfer its respective Earnout Shares and its rights
and obligations under this Agreement to its members or partners so long as such
members or partners agree in writing to be bound by the terms of this Agreement
that apply to Sponsor or the Underwriter, as applicable, hereunder.  Any
purported assignment in violation of this Section 6 shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee.  This Agreement shall be binding on the undersigned and
their respective successors and permitted assigns.

 



3

 

 



7. This Agreement (including the Business Combination Agreement to the extent
incorporated herein) constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof (including, for the avoidance of doubt, the Original Letter, which is
deemed superseded, amended and restated); provided, that for the avoidance of
doubt, nothing herein shall affect the terms and conditions of the Insider
Letter.

 

8. This Agreement may not be changed, amended or modified as to any particular
provision, except by a written instrument executed by all parties hereto.  No
provision of this Agreement may be waived except in a writing signed by the
party against whom enforcement of such waiver is sought.  No failure or delay by
a party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

 

9. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent in
the same manner as provided in Section 10.05 of the Business Combination
Agreement.  Unless otherwise specified in writing by such party, notices to the
Sponsor shall be sent to the address of the Purchaser set forth in the Business
Combination Agreement (or such other address as shall be specified in a notice
given in accordance with this Section 9 and Section 10.05 of the Business
Combination Agreement).

 

10. This Agreement shall be construed, interpreted and enforced in a manner
consistent with the provisions of the Business Combination Agreement. The
provisions set forth in Section 10.13 of the Business Combination Agreement, as
in effect as of the date hereof, are hereby incorporated by reference into, and
shall be deemed to apply to, this Agreement as if all references to the
“Agreement” in such sections were instead references to this Agreement, and the
references therein to the “Parties” were instead to the parties to this
Agreement.

 

11. This Agreement shall terminate at such time, if any, as the Business
Combination Agreement is terminated in accordance with its terms prior to the
Closing, and upon such termination this Agreement shall be null and void and of
no effect whatsoever, and the parties hereto shall have no obligations under
this Agreement.

 

{Remainder of Page Left Blank; Signature Page Follows}

 

4

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  CHASERG TECHNOLOGY SPONSOR LLC       By: /s/ Steve Fletcher   Name:  Steve
Fletcher   Title:  Managing Member

 

  By: /s/ Alex Vieux   Name:  Alex Vieux   Title:  Managing Member

 

  By: /s/ Lloyd Carney   Name:  Lloyd Carney   Title:  Managing Member

 

  Cantor Fitzgerald & Co       By: /s/ Mark Kaplan   Name:  Mark Kaplan  
Title:  Global COO

 

Accepted and agreed, effective as of the date first set forth above:

 

CHASERG TECHNOLOGY ACQUISITION CORP.

 

By: /s/ Lloyd Carney   Name:  Lloyd Carney   Title: Chief Executive Officer  

 

(Signature Page to Amended and Restated Sponsor Share Letter)

 

 

5



 

 